        Case: 3:20-cv-00665-jdp Document #: 3 Filed: 07/29/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF WISCONSIN (MADISON)
______________________________________________________________________________

JOSEPH GRAWEHR-ANTONE,                               CASE NO. 3:20-cv-00665-jdp
          Plaintiff,
                                                     Judge James D. Peterson
       vs.                                           Magistrate Judge Stephen L. Crocker

TRANSUNION, LLC and ST. MARY’S
& AFFILIATES CREDIT UNION;
            Defendants.
______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       PLEASE TAKE NOTICE that the undersigned has, on this date, entered her Appearance

as lead counsel on behalf of Trans Union, LLC in the above referenced case.


                                                     Respectfully submitted,



                                                      s/ Sandra Davis Jansen
                                                     Sandra Davis Jansen, Esq.
                                                     Schuckit & Associates, P.C.
                                                     4545 Northwestern Drive
                                                     Zionsville, IN 46077
                                                     Telephone: 317-363-2400
                                                     Fax: 317-363-2257
                                                     E-Mail: sjansen@schuckitlaw.com

                                                     Counsel for Defendant Trans Union, LLC




                                           Page 1 of 2
           Case: 3:20-cv-00665-jdp Document #: 3 Filed: 07/29/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 29th day of July, 2020. Notice of this filing will be sent to the following parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s electronic

filing.

 Elliot Gale, Esq.
 egale@gajplaw.com

          The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 29th day of July, 2020,

properly addressed as follows:

 None.



                                                         s/ Sandra Davis Jansen
                                                         Sandra Davis Jansen, Esq.
                                                         Schuckit & Associates, P.C.
                                                         4545 Northwestern Drive
                                                         Zionsville, IN 46077
                                                         Telephone: 317-363-2400
                                                         Fax: 317-363-2257
                                                         E-Mail: sjansen@schuckitlaw.com

                                                         Counsel for Defendant Trans Union, LLC




                                               Page 2 of 2
